TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 12, 2022



                                     NO. 03-22-00447-CV


                             John and Sally Kosmatka, Appellants

                                                v.

            Motostalgia, LLC; Antonio Brunet; and Motoreum, LLC, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                  DISMISSED FOR WANT OF PROSECUTION
                    OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on July 6, 2022. Having reviewed

the record, the Court holds that John and Sally Kosmatka have not prosecuted their appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellants shall pay all costs relating to this appeal, both in

this Court and in the court below.